DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 189-221 are new and currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 189-221 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP 2173.06 II states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
In the currently amended state, the claims in general are incomprehensible. The claims remain replete with 112 indefiniteness issues such that the metes and bounds of the claims cannot be ascertained and a fair examination cannot be properly conducted at this time without considerable speculation. Examiner requests Applicant to review and fix any and all such issues prior to a formal Examination. 
A major issue that was addressed in the previous office action is that some of the claims comprise multiple sentences which is improper. From MPEP 608.01(m): Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). Independent claim 189, spanning more than six pages of text, contains at least 5 separate sentences separated by periods (for example, see the last line on page 3 of the claims).
Another major clarity issue is that all of the lists of alternatives throughout the claims make many parts difficult to ascertain what is being positively recited and required by the claims, and whether those listed are an exhaustive list of alternatives, or just examples of some possible types. In claim 189 alone, there are 171 instances of the conjunction “or”, making the claims extremely unclear. In some cases, the metes and bounds of some of the alternatives themselves are not clear. Listed below is a select few of some of the many lists in claim 189 that contain alternatives that are indefinite and unclear to examiner.
“exerting pressure, in the direction of the inner enclosure of the container, using an impact medium such as an impact body (6) or blowing pressurized air: on or over all or part of one or more perimeter sides or lateral faces of the container, or also if not the container itself striking the impact body (6)”
“likewise, the procedure is applicable and functional in the following types of procedures: A) In processes that transform pre-manufactured flexible containers into flexible containers with another shape and/or size of the same or similar geometric body such as cube type, rectangular prism, trapezoidal rectangular prism, cylinder, elliptical cylinder, concave-convex cylinder, rhomboidal pyramid or triangular prism in which the lateral faces of the profile are isosceles or equilateral triangles arranged diagonally and concave with respect to the side faces of the profile, rhomboidal pyramid or triangular prism in which its lateral faces of the profile are isosceles or equilateral triangles arranged diagonally and concave with respect to the lateral faces of the face that makes the base as well as the front and rear face has the shape of an isosceles trapezoidal figure in which the lower face of the base has less length than the upper parallel face”
“B) in procedures comprising the forming, filling and sealing of flexible containers, using a flexible plastic material of film type in reel, sheet, tube or semi-tube, being containers such as Pillow type, Sachet type, pouch type, Stabilo bag type, Stable bottom type, Stick pack type, Gusset type, English type or Stable bottom type”
“means of generating packaging bodies from flexible plastic film-type packaging in coil, sheet, tube or half-tube made by means of plastic extrusion techniques. {00752128 13- a method of filling the product or substance to be packed inside the container, and - a sealing and/or cross-cutting jaw at the top and bottom of the container, and - optionally, a mode of generating at least one triangular flap or body”
 “at least one mobile or immobile impact body (6), driven by mechanical means such as linear (9) or turning cylinders (16) by means of linear or/and rotary movements”
The preamble of claim 189 itself is indefinite and not reflective of the disclosed invention. The preamble recites “Procedure for transforming a flexible container made of a film-type plastic material into a reel, sheet, tube or half-tube”, however the disclosed invention is not a procedure to take a flexible container (e.g. in a final form) and transform it into a reel, sheet, tube or half-tube (i.e. an unfinished form).
Many of the remaining claims 190-221 suffer from the same or similar issues (unclear language, claims comprising multiple sentences, and generally unclear alternative language using excessive instances of “or”, “and/or”, and “or/and”, to the point that the claims as a whole are unclear and indefinite).
In claim 189, page 3 line 7 recites “where the machines comprise:’”, however this lacks antecedent basis because no machines were previously recited.
Response to Arguments
Examiner has considered Applicant’s arguments and attempts to remedy the 112 issues with the claims, however, as shown above the claims as presented remain replete with 112 indefiniteness issues such that the metes and bounds of the claims cannot be ascertained and a fair examination cannot be properly conducted at this time without considerable speculation. Examiner appreciates the time Applicant has taken to repair the specification, however the claims still require significant attention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731